DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3-7, 9-12, 14-25, 27-30 are pending.  Applicant’s previous election of Group I, claims 1, 3-5, 9-12, 14, 22-25, 27-30 still applies and claims 6, 7, 15-21 remain withdrawn.
Response to Amendment
Applicant’s amendment of 09/19/22 has been entered.  Applicant's amendment has necessitated new grounds of rejection and the remarks are not persuasive.
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 25 recites that an area of the lower layer is larger than an area of the upper layer which is vague because it is unclear what type of area is being referred to (does it include overall surface area based on top and sides of the volume of the upper/lower layer?, top down area only?, can you add the top down area of each sub-layer to arrive at the total area of the overall upper/lower layer?,).
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1, 4, 5, 14, 22-25, 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woltman et al. (U.S. 2005/0124953).
Regarding claims 1, 4, 5, 14, 22-25, 28-30, Woltman teaches a pad that comprises a top sheet formed of liquid permeable fibrous material, an optional transfer layer also made of a liquid permeable fibrous material, a core layer of liquid permeable fibrous material mixed with superabsorbent hydrophilic polymer (as in claims 1, 25) (e.g., cellulose fluff with superabsorbent particles thereon), and a bottom layer of liquid impermeable film, as in claim 5, ([0019]-[0026]).  The layers are joined together via adhesive as in claim 24 ([0036]).
The claimed upper fluid absorptive layer corresponds to the combination of the top layer, optional transfer layer (if included), and the core layer, with each of these layers in the prior art forming sub-layers within the overall fluid permeable/absorptive “upper layer” (i.e., all the layers besides the bottom impermeable film) (no claims recite that the upper layer consists of a single layer).  As explained above, the upper layer may comprise the fluid permeable fibrous materials of the top, transfer and absorbent sub-layers mixed with the superabsorbent particles in the absorbent sub-layer, as in claim 4 and 28.  The optional transfer layer inherently provides some degree of mechanical stability/protection as in claim 14.  The sub layers of the upper layer also read on the first, second and third layers of claims 22, 23, 29, 30, such that the intermediate sub-layer of fluid permeable fibers corresponds to the first layer adjacent to the core sub-layer of fluid permeable fibrous material with superabsorbent particles and the top sub-layer of fluid permeable fibers corresponds to the third layer.  There is no recited order in which the layers are arranged and no direct contact required (except the adjacent limitation in claims 22 and 29 discussed above) and therefore all layers discussed above are “stacked on” each other.
The overall pad comprises two or more compartments (FIG. 3-4) formed from the separated portions of the absorbent core sub-layer (i.e., items 61 and 62 in FIG. 3 and items 70, 71, 72, and 73 in FIG 4 which are compartments for absorbing/containing liquids) (see abstract, [0023], [0037], [0040], [0041]).  These compartments are separated by a longitudinal flexible (i.e., foldable) zone 64 and/or transverse transfer splits 78, where the bottom impermeable layer 40 lacks the absorbent core material, such that the bottom impermeable layer 40 spaces out/separates/isolates the absorbent compartments so that there is a barrier to any liquid traveling along the bottom impermeable layer 40 between the absorbent compartments (see abstract, [0023], [0037], [0040], [0041]).
FIG. 3 illustrates a flexible zone 64 between the two absorbent compartments, with each absorbent compartment being equal sized and being symmetrically arranged (i.e., mirrored) along a line running lengthwise through the flexible zone 64, but the embodiment of FIG. 3 does not include more than two compartments as claimed.  However, the transverse transfer slits 78 in FIG. 4 would be obvious to apply to the two compartments 62 of FIG. 3 (i.e., without requiring the central absorbent section 73 from FIG. 4) because the transfer slits 78 are provided with their own motivation for use in embodiments besides FIG. 4 (i.e., they are disclosed as increasing flexibility of the article for a wider range of activities), such that it would have been obvious to have provided such transverse transfer slits 78 into the two absorbent sections in FIG. 3, thereby forming 6 absorbent sections, in order to increasing flexibility of the article for a wide range of activities.  As illustrated below, the modified version of FIG. 3 would include more than two equal sized compartments, with two of the compartments (61 and 62), being equal sized and symmetrically arranged along the line running lengthwise through the flexible zone 64, as claimed.

    PNG
    media_image1.png
    677
    1107
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    710
    1035
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    633
    921
    media_image3.png
    Greyscale
 
As illustrated above, the upper layer as claimed (i.e., the absorbent sections 60, 61, 62, 71 72, and 70 in Woltman) have a top-down area that is less than the top down area of the lower layer 40 (i.e., when viewed from above, the lower layer 40 extends outside the perimeter of the upper absorbent sections), such that the lower layer has a larger area than the upper layer, as in claim 25.
The above absorbent compartments may be used for stain treatment and rinsing of a material because each absorbent compartment can absorb water and thus could absorb water used to treat/clean a stain and could absorb water used to rinse the treated stain (satisfying the intended use of claims 1 and 25, even though this is not given patentable weight).
In light of the overlap between the claimed invention and that disclosed by Woltman, it would have been obvious to one of ordinary skill in the art to use a pad that is both disclosed by Woltman and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.
Claim(s) 3, 11, 12, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woltman et al. (U.S. 2005/0124953), as applied to claim 1 and 25 above, and further in view of Dabi (U.S. 4,992,326).
Regarding claims 3, 11, 12, and 27, Woltman does not disclose the claimed absorbent materials or the claimed pH materials.  However, Dabi is also directed to absorbent articles and teaches the polyvinyl alcohol (as in claims 3 and 27) is a suitable absorbent hydrophilic material and teaches that sodium bicarbonate (as in claims 11 and 12) may be added to the absorbent material to neutralize odor (see abstract, col. 2, lines 25-40, col. 5, line 5-col. 6, line 5).  Thus, it would have been obvious to use such a hydrophilic polymer and such a neutralizing agent as in Dabi in the article of Woltman because it provides the desired functionality (absorbent hydrophilic polymer material) and in order to neutralize odor.
Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woltman et al. (U.S. 2005/0124953), as applied to claim 1 and 25 above, and further in view of Albino (U.S. 2008/0011632).
Regarding claims 9-10, Woltman does not disclose the claimed fragrance limitations.  However, Albino is also directed to absorbent products and teaches that fragrances can be included in the product, including on the side that faces the user during use, with the fragrances including a mixture of different fragrances in different locations and with different activation conditions (e.g., body heat, mechanical action, prior to use, during use, and/or after use) (see abstract, [0019]-[0027], [0068]).  Thus, it would have been obvious to have applied different fragrances to different user-facing areas of the absorbent article in Woltman, including the various absorbent compartments, as taught by Albino, to provide beneficial smells and to allow different fragrances to activate at different times and under different conditions.  
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection which were necessitated by Applicant's amendment.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant argues that the area limitation of claim 25 is definite based on the present specification and Fig. 27C.  This is not persuasive.  First, the cited portion of the specification only discusses FIG. 27C as an “example” and thus is not a controlling definition that would be applied to the claimed term “area.”  Second, reading the cited portion reveals that it does not appear to be related to the relative areas of the upper and lower layers at all, but instead is related to the “side length” of the upper and lower layers in relation to the “target size of the stained area size” (i.e., the area and/or “side length” of the upper and lower layers seem to be the same in the cited portion of the specification and are only discussed as being “larger” than the stain area, which is different from what is being claimed).  Third, FIG. 27C only shows one side of the upper and lower layers and does not reveal their respective areas.  Fourth, even if Fig. 27C did provide some indication of the type of area being recited (which does not appear to be the case) that specific type of area would have to be recited in the claims to resolve the 112 problem.
Applicant argues that Woltman does not disclose that the flexible zone 64 is impermeable and in between two equal sized longitudinal segments (71 and 72) thereby isolating the segments.  Applicant then emphasizes that the flexible zone is not disclosed as being “impermeable and in between” the segments.  This is not persuasive.  As pointed out previously, the flexible zone may be impermeable (see below) and Applicant appears to be referring to only one embodiment where it may be absorbent.  Thus, the flexible zone absolutely is disclosed as being impermeable.

    PNG
    media_image4.png
    344
    812
    media_image4.png
    Greyscale

Additionally, it is unclear how Applicant could possibly interpret the flexible zone as not being “in between” the segments.  The examiner can only direct Applicant to FIGS. 3 and 4 which clearly illustrate this aspect and also to the explicitly teachings of Woltman ([0040]) that state “segments 61, 62 separated by a flexible zone 64” (emphasis added).  
The only remaining part of Applicant’s remarks is that Woltman does not disclose that the flexible zone “isolates” the two segments.  However, it is maintained that by separating the two segments (as explained above) and by being impermeable to the fluid (as explained above) the flexible zone isolates the two segments from their respective absorbed fluids (i.e., the flexible zone 64 of impermeable barrier 40 is a barrier to any liquid traveling along the bottom impermeable layer 40 between the absorbent compartments).  It appears Applicant may be interpreting some additional structural aspect of the claimed barrier (maybe that it forms a wall between the absorbent sections?), but this is not recited in the claims, nor does there appear to be any support in the present application for such a limitation to be added to the claims.
Applicant then argues that the barrier as claimed provides technical benefits not recognized by Woltman but Woltman does not need to explicitly recognize the un-recited benefits of the claimed structure as long as it teaches the claimed structure.  Applicant also argues that Woltman’s product cannot be used in stain removal.  This is no longer recited in the claims except as an intended use in the preamble (and thus is not given patentable weight) but it is maintained that the product of Woltman can be used in stain removal even if it is not explicitly disclosed for such a use. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787